— Judgment unanimously reversed on the law and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: Immediately before defendant entered his plea of guilty, the trial court told him that "if we have to go to trial and work” the court probably would sentence him to 3Yi to 7 years, the maximum sentence, "on top of’ the sentence for another crime. This statement by the trial court constituted coercion, rendering the plea involuntary (see, People v Glasper, 14 NY2d 893; People v Hollis, 74 AD2d 585). (Appeal from judgment of Onondaga County Court, Cunningham, J. — attempted promot*972ing prostitution, third degree.) Present — Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.